DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8 & 15, under their broadest reasonable interpretation, recite a process of collecting a user’s information to determine matches between the user’s information and information of a knowledge base, wherein the matches are ranked and displayed for collecting feedback from the user. Claims 1, 8 & 15 as noted covers performances of a human mind with a pen and paper. Nothing in the claims preclude the process from practically being performed by the human mind using a pen and paper. 
For example, collecting information of a user; determining that there is an overlap between the user’s information and information contained within a knowledge base; ranking one or more matches of the user by mining data in an enterprise directory; displaying the ranked one or more matches and information corresponding to the one or more matches, including mined data from the enterprise directory, wherein the mined data includes a company photo, a mobile phone number, and a current room location; and collecting feedback from the user in the context of claims 1, 8 & 15 encompass a process of using human mind to obtain user’s information and compare the information with information obtained from a collection of information, e.g., a yellow book, for a match, wherein the match is organized in human mind and the organized match is written to present with a piece of paper. 

Claims 2-4, 6-7, 9-11, 13-14, 16-18 & 20, under their broadest reasonable interpretation, recite the steps that could be performed by the human mind using a pen and paper for at least the reasons as noted with regard to claims 1, 8 & 15. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the step of ranking one or more matches of the user by mining data in an enterprise directory was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As disclosed in the specification of the current application, ranking possible matches is based on distance, availability, feedback, and/or user preference (Specification, [0020] & [0030]). The specification does not teach that ranking one or more matches of the user by mining data in an enterprise directory.

Claims 8 & 15 include features analogous to claim 1. Claims 8 & 15 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As recited in claim 1, the one or more matches is determined as an overlap between user’s information and information in a knowledge base (i.e., determining that there is an overlap between the user’s information and information contained within a knowledge base; ranking one or more matches of the user). The steps of ranking and displaying are further amended by adding data in an enterprise directory, e.g., ranking one or more matches of the user by mining data in an enterprise directory; displaying the ranked one or more matches and information corresponding to the one or more matches, including mined data from the enterprise directory, wherein the mined data includes a company photo, a mobile phone number, and a current room location. 
It is unclear whether the one or more matches is determined by overlapping between user’s information and information in a knowledge base or by mining data in an enterprise directory. 
It is also unclear whether information from the knowledge base corresponding to the one or more matches or mined data includes a company photo, a mobile phone number, and a current room location is displayed. 
For at least the reasons as noted, mining data in an enterprise directory & mined data from the enterprise directory, wherein the mined data includes a company photo, a mobile phone number, and a current room location for ranking and displaying are considered as optional features.

Claims 8 & 15 include features analogous to claim 1. Claims 8 & 15 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. [US 2018/0165062 A1], hereinafter referred to as YOO, in view of KABDEBON et al. [US 2018/0300818 A1], hereinafter referred to as KABDEBON, and further in view of POLIMENI et al. [US 2015/0356250 A1], hereinafter referred to as POLIMENI, and CONSENTINO et al. [US 6,454,705 B1], hereinafter referred to as CONSENTINO.

Regarding claims 1, 8 & 15, YOO teaches a computer system comprising one or more processors, e.g., a processor (YOO, ¶ 0169), one or more computer-readable memories, e.g., volatile memory (YOO, ¶ 0169), one or more computer-readable tangible storage medium, e.g., storage element (0169), and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (YOO, ¶ 0171) to perform a method of matching a user. The method as taught in YOO reads on claim 1 as shown below.

CLAIMS 1, 8 & 15
A method for matching one or more users, the method comprising: 
collecting information of a user;

determining that there is an overlap between the user’s information and information contained within a knowledge base;


ranking one or more matches of the user;

displaying the ranked one or more matches and information corresponding to the one or more matches; and

collecting feedback from the user.

YOO et al.
A method for matching a user, the method comprising: 
information of a patient is collected (YOO, [0042]);
matching of keywords between patient’s information and terms in a taxonomy is determined to determine at least one potential referral (YOO, [0102]);
the at least one potential referral is ranked (YOO, [0134]);
the at least one potential referral associated with additional information is ranked and displayed to an operator (YOO, [0146]); and
feedback from the user is collected (YOO, [0064]).


YOO does not explicitly teach that the ranked one or more matches are displayed to the user.
KABDEBON teaches that the ranked one or more matches are displayed to the user (KABDEBON, [0014]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KABDEBON into YOO in order to manage a ranked result.
YOO & KABDEBON do not teach the step of mining data in an enterprise directory and displaying mined data from the enterprise directory, wherein the mined data includes a company photo, a mobile phone number, and a current room location. 
POLIMENI teaches the steps of mining data in an enterprise directory, e.g., doctor information from an insurance network is searched (POLIMENI, [0204], and displaying mined data from the enterprise directory, wherein the mined data includes a company photo, a phone number, and a current location, e.g., a list of doctors from the insurance network is displayed, wherein the displayed list of doctors includes facility photo, phone number, and address.
COSENTINO teaches that a physician record includes phone number comprising a mobile phone number, e.g., cellular, and address comprising current room location, e.g., suite (COSENTINO, Col. 10-Lines 25[Wingdings font/0xE0]35).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in POLIMENI & COSENTINO into YOO in order to manage a search for a physician record. 

Regarding claims 2, 9 & 16, YOO further discloses the steps of determining that the user has ad hoc input (YOO, [0042]); and collecting and prioritizing the user’s ad hoc input (YOO, ¶ 0042).

Regarding claims 3, 10 & 17, YOO further discloses that the user’s ad hoc input is a question that requires a response from another user (YOO, [0105]).

Regarding claims 4, 11 & 18, YOO further discloses the steps of parsing the user’s information and information contained within the knowledge base using a natural language processing (NLP) technique (YOO, [0066] & [0094]); and sorting the user’s parsed information and the parsed information for the knowledge base into one or more categories (YOO, [0062] & [0094]).

Regarding claims 6, 13 & 20, YOO further discloses the step of populating the ranked one or more matches in an interactable user interface (YOO, [0146]).

Regarding claims 7 & 14, YOO further discloses the step of prompting the user, in a user interface, to provide feedback relating to a success of a match (YOO, [0145]).
  
Claims 5, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. [US 2018/0165062 A1], hereinafter referred to as YOO, in view of KABDEBON et al. [US 2018/0300818 A1], hereinafter referred to as KABDEBON, and further in view of POLIMENI et al. [US 2015/0356250 A1], hereinafter referred to as POLIMENI, CONSENTINO et al. [US 6,454,705 B1], hereinafter referred to as CONSENTINO & BENZATTI et al. [US 2014/0171129 A1], hereinafter referred to as BENZATTI.

  Regarding claims 5, 12 & 19, YOO further discloses the steps of analyzing a distance, an availability, a feedback and/or a predefined user preference (YOO, [0133] & [0134]); and dynamically assigning a position of hierarchy to the one or more matches based on a ranking function which prioritizes the distance and the availability of the user and the one or more matches, wherein the distance is specified as a fine grained distance and is determined using at least one enterprise messaging tool to localize, in real time, a physical position of the user (YOO, [0088][Wingdings font/0xE0][0090] & [0133][Wingdings font/0xE0][0134]).
YOO, KABDEBON, POLIMENI & CONSENTINO do not explicitly teach that the enterprise directory is used to localize, in real time, a physical position of the user.
BEZATTI teaches that enterprise directory is used to localize, in real time, a physical position of the user (BEZATTI, [0109][Wingdings font/0xE0][0117]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BEZATTI into YOO & KABDEBON in order to manage user information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 16, 2022